DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 11/26/2021, have been reviewed and considered.  Claims 1, 19 and 20 have been amended and therefore, claims 1-20 are currently pending.  Applicant’s amendment, dated 11/26/2021, is considered sufficient in overcoming the prior art rejection(s) of the previous Office Action.  This Office Action is considered a Non-Final Rejection based on the filing of the RCE dated 12/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19 and 20 recite the limitation "the predetermined relative positions of the pattern image and the mark" in the last couple lines of each claim.  There is insufficient antecedent basis for this limitation in the claims.  Note that the applicant previously recites that “a position of the pattern image being predetermined relative to a position of the marker” thus introducing a relative position of the pattern image, but not a position of the marker as claimed above.  
All remaining claims are also rejected under 35 U.S.C. 112(b) based on each claims dependency from one of the above rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 15-17,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOKURA (US 2011/0282479 A1) in view of HIRATA et al. (US 2009/0188413 A1).
Regarding claims 1, 19 and 20, TOKURA discloses an embroidery pattern displaying device comprising a capturing sensor [capturing portion] (image sensor 151; figures 2 and 5) configured to capture a real-world image (420; fig. 9) that is an image of a real space of an object (450).  TOKURA discloses a display [displaying portion] (7; fig. 1) (note different screens 200-204 as shown in figures 7, 12, 13, 15 and 19) configured to display the real-world image (420) captured by the capturing sensor (151), and a pattern image (600; fig. 19) indicating an embroidery pattern (211; fig. 7).  TOKURA discloses a processor (141; fig. 5) and a memory (142-144; fig. 5) storing computer-readable instructions that, when executed by the processor, cause the embroidery pattern display device to detect a marker (400; 410-412) (Fig. 9) associated (i.e. centering) with the embroidery pattern (211) to be arranged within the display (7) as a pattern image (600), from the real-world image (420) captured by the capturing sensor (Fig. 9); and display, when the marker (400) is detected from the real-world image (420), the pattern image (600) indicating the embroidery pattern (211) associated with the detected marker (400), superimposed on the real-world image (420) captured by the capturing sensor with the detected marker as a reference, on the display (Fig. 19).  However, TOKURA fails to disclose a position of the pattern image being predetermined relative to a position of the marker, such that the pattern image is automatically aligned 
HIRATA teaches an embroidery machine (1) comprising a capturing device (50) for detecting a marker (120) associated with an embroidery pattern (pattern 140) (i.e. pattern image) from a real image (Fig. 8) wherein a position of the embroidery pattern being predetermined relative to a position of the marker, such that the embroidery pattern is automatically aligned with the maker in the predetermined relative positions of the embroidery pattern and the marker in order to provide an automated alignment system which speeds up the embroidery process and prevents user error (Figures 5, 7 and 10).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided TOKURA with a position of the pattern image being predetermined relative to a position of the marker, such that the pattern image is automatically aligned with the marker in the predetermined relative positions of the pattern image and the marker, in light of the teachings of HIRATA, in order to provide an automated alignment system which speeds up the embroidery process and prevents user error.
Regarding claim 2, TOKURA discloses computer-readable instructions further cause the processor to perform steps comprising receiving a predetermined input (position and angle setting commands) via an input portion; and reflecting, when the predetermined input is received, the received predetermined input in the pattern image displayed on the displaying portion, the received predetermined input including changing a position of the pattern image, on the basis of the detected marker as a 
Regarding claim 3, TOKURA discloses wherein the receiving the predetermined input includes receiving an input of an editing content with respect to the embroidery pattern and the reflecting step includes reflecting, when the input of the editing content with respect to the embroidery pattern, the received editing content in the embroidery pattern displayed on the displaying portion, the received editing content including arrangement of the embroidery pattern (para 0079-0081) (Figures 12, 13, 15 and 19) (additionally note para 0097 regarding third marker 600 which is being interpreted as the “pattern image”).  Note that the embroidery pattern is being displayed as a pattern image (claim 1); therefore the arrangement of the embroidery pattern, as claimed by the applicant, is being interpreted as referring to the arrangement of the pattern image.
Regarding claim 4, TOKURA discloses the computer-readable instructions further cause the processor to perform a step comprising outputting editing data indicating the received editing content (para 0083) (S90 of figure 6).
Regarding claim 5, TOKURA discloses the outputting the editing data including outputting the editing data to a sewing machine via a communication portion provided in the embroidery pattern displaying device (para 0082-0084) (S90 of figure 6).
Regarding claim 6, TOKURA discloses the editing data including position information indicating a position of the embroidery pattern with a position of the marker as the reference (para 0079-0081) (Figures 12, 13 and 15).

Regarding claim 8, TOKURA discloses the outputting the editing data including, when the editing content with respect to the embroidery pattern is received, displaying the received editing content on the displaying portion (Figures 12, 13, 15 and 19) (additionally note para 0097 regarding third marker 600 which is being interpreted as the “pattern image”).
Regarding claim 9, TOKURA discloses receiving data indicating the embroidery pattern associated with the marker from a sewing machine via a communication portion provided in the embroidery pattern displaying device (i.e. touch screen), wherein the displaying on the display portion includes displaying the embroidery pattern on the display portion on the basis of the received data from the sewing machine (Fig. 19).
Regarding claim 15, TOKURA discloses wherein the displaying includes, when the marker is detected, displaying a key (230, 240, etc.) to receive an editing content with respect to the embroidery pattern in addition to the embroidery image (Fig. 19).
Regarding claim 16, TOKURA discloses wherein the key includes a key (magnifying glass button as shown in figure 19) to receive a command that changes a size of the embroidery pattern (Fig. 19) (changes the size of the embroidery pattern 600 in relation to the screen; zooms).
Regarding claim 17, TOKURA discloses wherein the key includes a key (240) to receive a command that changes an angle of the embroidery pattern (Fig. 19).

Allowable Subject Matter
Claims 10-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732